Citation Nr: 0500005	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  98-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1988 to November 
1988, and from June 1989 to July 1992.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

While the Board recognizes that it was the opinion of the 
January 2001 VA respiratory examiner that physical findings 
showed almost nothing in the way of pathology that would 
prevent the veteran from being employed, at the time of this 
examination, the examiner commented that the veteran's 
symptoms were subjective and quite variable.  In addition, at 
the time of this examination, the veteran was service 
connected for undifferentiated somatoform disorder with 
history of depression, rated as 50 percent disabling, 
reactive airway disease, rated as 30 percent disabling, and 
irritable bowel syndrome (IBS), rated as noncompensable.  

However, following VA Gulf War Guidelines examination in 
September 2003, the RO granted service connection for chronic 
fatigue and assigned a 60 percent evaluation for that 
disability, continued the ratings for reactive airway disease 
and IBS, and reduced the rating for the veteran's service-
connected mental disorder to noncompensable.  

Although the September 2003 VA Gulf War Guidelines examiner 
found that the veteran fit the criteria for undiagnosed 
illness manifested by chronic fatigue, multiple joint pains, 
lack of concentration, unrefreshed sleep, and some cognitive 
dysfunction, he did not comment as to whether the veteran was 
unemployable as a result of this disability together with his 
other service-connected disabilities.  

Consequently, the Board finds that since the veteran's 
primary service-connected disability has now been reevaluated 
as chronic fatigue, the veteran should be afforded with a new 
examination to determine whether the veteran is unemployable 
as a result of his chronic fatigue and other service-
connected disabilities. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded with 
an appropriate examination to determine 
the nature and severity of the veteran's 
service-connected chronic fatigue and 
other service-connected disability.  All 
indicated studies must be conducted.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner state whether it is at 
least as likely as not that the veteran's 
chronic fatigue and other service-
connected disability alone, without 
regard to the appellant's age or the 
effects of any nonservice-connected 
disabilities, would preclude him from 
obtaining or retaining average civilian 
work.

2.  The issue of entitlement to a total 
disability rating based on individual 
unemployability due to his service-
connected disabilities should then be 
readjudicated with consideration of 38 
C.F.R. §§ 3.321(b)(1) and 4.16 (2004).  
If a total rating on this basis is not 
granted, specific reference should be 
made to the service-connected 
disabilities and extra-schedular 
consideration, pursuant to38 C.F.R. §§ 
3.321(b)(1) (2004) and 4.16(b) (2004), 
(or an explanation for rejection of the 
applicability of such consideration for 
the veteran's service-connected 
disabilities), and consideration of the 
veteran's employability in light of the 
pain he suffers.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




